          Case 1:11-cv-00071-PGG Document 315 Filed 04/09/19 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, et al.,

        Plaintiffs and Relator,

                v.

NOVARTIS PHARMACEUTICALS                                     11 Civ. 0071 (PGG)
CORPORATION,

        Defendant.


UNITED STATES OF AMERICA,

        Plaintiff,

                v.

NOVARTIS PHARMACEUTICALS
CORPORATION,

        Defendant.


                                   JOINT PRETRIAL ORDER

       The parties having conferred among themselves pursuant to Fed. R. Civ. P. 16, the

following statements, directions, and agreements are adopted as the Pretrial Order herein.

I.     FULL CAPTION OF THE ACTION

       The full caption of the action appears above.

II.    TRIAL COUNSEL

       For the United States of America:

               Pierre G. Armand
               Jacob M. Bergman
               Monica Folch
               Jennifer A. Jude
               Jacob T. Lillywhite
               Jeannette A. Vargas
               United States Attorney’s Office
   Case 1:11-cv-00071-PGG Document 315 Filed 04/09/19 Page 2 of 12



       86 Chambers Street, 3rd Floor
       New York, New York 10007
       Telephone: (212) 637-2724/6559/2663/2639/2678
       Facsimile: (212) 637-2786
       pierre.armand@usdoj.gov
       Jacob.bergman@usdoj.gov
       monica.folch@usdoj.gov
       jennifer.jude@usdoj.gov
       jacob.lillywhite@usdoj.gov
       jeannette.vargas@usdoj.gov

For New York State:

       Andrew Gropper
       Senior Counsel
       Medicaid Fraud Control Unit
       NYS Office of the Attorney General
       28 Liberty Street
       New York, NY 10005
       Ph: (212) 417-5395
       Andrew.Gropper@ag.ny.gov

       Kathryn M. Heim Harris
       Special Assistant Attorney General
       Medicaid Fraud Control Unit
       NYS Office of the Attorney General
       28 Liberty Street
       New York, NY 10005
       Ph: (212) 417-4403
       Kathryn.Harris@ag.ny.gov

For Oswald Bilotta:

       James E. Miller
       Laurie Rubinow
       Shepherd Finkelman Miller & Shah, LLP
       65 Main Street
       Chester, CT 06412
       Ph: (860) 526-1100
       jmiller@sfmslaw.com
       lrubinow@sfmslaw.com

       Natalie Finkelman Bennett
       James C. Shah
       Eric L. Young
       Bruce Parke
       Michael Ols

                                       2
          Case 1:11-cv-00071-PGG Document 315 Filed 04/09/19 Page 3 of 12



              Shepherd Finkelman Miller & Shah, LLP
              35 East State Street
              Media, PA 19063
              Ph: (610) 891-9880
              nfinkelman@sfmslaw.com
              jshah@sfmslaw.com
              eyoung@sfmslaw.com
              bparke@sfmslaw.com
              mols@sfmslaw.com

       For Novartis Pharmaceuticals Corporation:

              Evan R. Chesler
              Rachel G. Skaistis
              Benjamin Gruenstein
              Damaris Hernández
              CRAVATH, SWAINE & MOORE LLP
              Worldwide Plaza
              825 Eighth Avenue
              New York, NY 10019
              Ph: (212) 474-1000
              echesler@cravath.com
              rskaistis@cravath.com
              bgruenstein@cravath.com
              dhernandez@cravath.com

              Michael A. Rogoff
              Manvin S. Mayell
              Samuel Lonergan
              Andrew Bauer
              ARNOLD & PORTER KAYE SCHOLER LLP
              250 West 55th Street
              New York, NY 10019
              Ph: (212) 836-8000
              michael.rogoff@arnoldporter.com
              manvin.mayell@arnoldporter.com
              samuel.lonergan@arnoldporter.com
              andrew.bauer@arnoldporter.com

III.   SUBJECT MATTER JURISDICTION

       The United States brings its claims pursuant to the False Claims Act, 31 U.S.C. § 3729 (the

“FCA”). The parties agree that this court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1345,




                                                 3
            Case 1:11-cv-00071-PGG Document 315 Filed 04/09/19 Page 4 of 12



and 31 U.S.C. § 3730(a). The Court has supplemental jurisdiction over the counts relating to the

state False Claims Acts and New York state causes of action pursuant to 28 U.S.C. § 1367.

IV.    SUMMARIES OF CLAIMS AND DEFENSES

       A.      Plaintiffs’ Summary of Claims

       The United States brings two claims against Novartis Pharmaceuticals Corporation pursuant

to the federal False Claims Act. First, the United States alleges that Novartis violated the federal

False Claims Act, 31 U.S.C. § 3729(a)(1)(A), by knowingly causing false or fraudulent claims to be

submitted to Medicare, Medicaid, and TRICARE (collectively, government health insurance

programs). Specifically, the United States alleges that Novartis offered illegal bribes to health care

practitioners to induce them to prescribe Diovan, Diovan HCT, Exforge, Exforge HCT, Lotrel,

Starlix, Tekturna, Tekturna HCT, Tekamlo, and Valturna, in violation of the Anti-Kickback Statute,

42 U.S.C. § 1320a-7b(g). The United States further alleges that these illegal bribes rendered claims

for reimbursement for prescriptions for those drugs from federal health insurance programs false or

fraudulent. Second, the United States alleges that Novartis violated the federal False Claims Act,

31 U.S.C. § 3729(a)(1)(B), by causing false statements material to a false or fraudulent claim to be

made or used. Specifically, the United States alleges that Novartis caused the submission of false

certifications, statements, or attestations regarding compliance with either the Anti-Kickback

Statute specifically, or applicable state or federal law generally, to government health insurance

programs.

       The United States also asserts a common law claim against Novartis for unjust enrichment.

Specifically, the United States alleges that, through the Government Health Insurance Programs, it

conferred a benefit on Novartis in the form of reimbursements for Novartis drugs, that Novartis

retained that benefit, and that under the circumstances—namely, Novartis having provided illegal

bribes to doctors to prescribe such drugs—it would be unjust for Novartis to retain that benefit.

                                                   4
            Case 1:11-cv-00071-PGG Document 315 Filed 04/09/19 Page 5 of 12



       Relator and the State of New York bring analogous claims pursuant to identical provisions

of state False Claims Act provisions to recover the state share of moneys paid out for false or

fraudulent claims submitted to state Medicaid programs.

       In addition to claims brought under its state False Claims Act, the State of New York (“New

York”) brings two additional claims against Novartis under New York statutory and common law

causes of action. First,, New York brings a claim against Novartis pursuant to New York Executive

Law Sec. 63-c, which allows New York to recover funds or demand compensation from individuals

or entities who obtain funds belonging to New York without right. New York alleges that, by

engaging in the conduct described above, Novartis obtained funds from the New York Medicaid

program without right, and seeks restitution in the amount of its overpayment of Medicaid funds

resulting from Novartis’ conduct. Second, New York brings a common law claim for unjust

enrichment against Novartis, and seeks repayment of monies wrongly obtained by Novartis as a

result of Novartis’s conduct described above.

       B.      Defendant’s Summary of Defenses

       Novartis denies that it violated the Anti-Kickback Statute (“AKS”), the federal and state

False Claims Acts (“FCA”), or any other federal or state law. Novartis denies that it offered, or

intended to offer, bribes to health care practitioners and contends that it conducted legitimate and

lawful promotional programs.

       The Plaintiffs cannot prove their alleged case at trial. Novartis’s challenged conduct did not

involve “illegal remuneration” nor did Novartis have the necessary mens rea to violate the AKS or

FCA. The Plaintiffs also cannot show that the challenged prescriptions were induced by alleged

kickbacks. Indeed, the Plaintiffs will be unable to prove that doctors even understood they were

being offered alleged kickbacks, let alone that the kickbacks influenced their prescribing decisions.

As a result, the Plaintiffs will be unable to prove that Novartis caused doctors knowingly to submit

                                                   5
           Case 1:11-cv-00071-PGG Document 315 Filed 04/09/19 Page 6 of 12



false claims, that the alleged false claims were material to the Plaintiffs’ payment decisions or that

any prescriptions were written as a result of the purported kickbacks.

       Likewise, the Plaintiffs will be unable to prove their federal and state unjust enrichment

claims and their New York State statutory claims based on the same alleged conduct.

       ’’Novartis additionally asserts the following defenses:

       The Plaintiffs’ claims fail because, at all times relevant hereto, Novartis complied with all

applicable federal and state regulations.

       The Plaintiffs’ claims are barred, in whole or in part, to the extent that they seek to impose

upon Novartis obligations that are inconsistent with, or in excess of, those imposed by existing law.

       The Plaintiffs’ claims fail because any and all actions taken by Novartis with respect to any

of the alleged matters were taken in accordance with established industry practice. Such actions

were also taken in good faith by Novartis.

       The Plaintiffs’ claims are barred, in whole or in part, because Novartis’s alleged conduct

falls within applicable statutory or regulatory exceptions or “safe harbors” in the AKS and any state

law counterparts.

       The Plaintiffs’ claims fail because they are too remote and speculative to form the basis for

relief. The Plaintiffs’ claims are also barred, in whole or in part, because their alleged injuries were

not proximately caused by the acts or omissions of Novartis but rather, if such injuries exist at all,

were the result in whole or in part of intervening or supervening causes. In addition, the Plaintiffs’

claims fail because they have not suffered, and will not suffer, any injury to a legally protected or

cognizable interest by reason of Novartis’s alleged conduct.

       The Plaintiffs’ claims are barred, in whole or in part, by the doctrines of consent and/or

ratification, as well as laches, estoppel and waiver. The Plaintiffs cannot obtain equitable relief

against Novartis—such as its claims for unjust enrichment—to the extent the Plaintiffs have an

                                                   6
             Case 1:11-cv-00071-PGG Document 315 Filed 04/09/19 Page 7 of 12



adequate remedy at law. Similarly, the Plaintiffs cannot receive double recovery for the same

injury.

                                                    ***

          Novartis respectfully reserves the right to raise any additional defenses not asserted herein

of which it may become aware through pretrial discovery or disclosures, or through evidence

introduced at trial.

V.        JURY/NON-JURY AND DURATION OF TRIAL

          This case is to be tried to a jury. The Plaintiffs anticipate that they will require between 20-

25 trial days to put on their case-in-chief. Novartis anticipates that it will require between 15-20

trial days to put on its case-in-chief.

VI.       MAGISTRATE JUDGE CONSENT

          The parties have not agreed to trial of this case by a Magistrate Judge.

VII.      STIPULATIONS OF FACT OR LAW

          Attached as Exhibit A.

VIII. LIST OF TRIAL WITNESSES

          Plaintiffs’ Witness List is attached as Exhibit B-1.

          Defendant’s Witness List is attached as Exhibit B-2.

IX.       DESIGNATIONS OF DEPOSITION TESTIMONY

          Plaintiffs’ deposition designations, along with Defendant’s objections and counter-

designations, are attached as Exhibit C-1.

          Defendant’s deposition designations, along with Plaintiffs’ objections and counter-

designations, are attached as Exhibit C-2.

X.        EXHIBITS

          Plaintiffs’ Exhibit List, with Defendant’s objections, is attached as Exhibit D-1.

                                                      7
           Case 1:11-cv-00071-PGG Document 315 Filed 04/09/19 Page 8 of 12



       Defendant’s Exhibit List, with Plaintiffs’ objections, is attached as Exhibit D-2.

       The Parties’ Joint Exhibit List is attached as Exhibit D-3.

XI.    STATEMENT OF DAMAGES CLAIMED

       Single damages to the United States with respect to both the First and Second Counts of its

Amended Complaint in Intervention, asserting claims under the federal False Claims Act, as well as

the total amount of wrongful payments alleged by its Third Count, asserting claims of unjust

enrichment, are reflected in Exhibit E and total $402,932,925.78. This amount was calculated by

summing, for each doctor who received a bribe from Novartis listed in Exhibit F, the government

impact of payment for prescriptions for the Covered Drugs in the twelve months following receipt

of a bribe from Novartis. The events through which Novartis provided these bribes are listed in

Exhibit G. The government impact was calculated pursuant to the methodologies set forth in the

expert reports of Professor Daniel McFadden.

       Single damages to the State of New York with respect to its First and Second Claims for

Relief of its Complaint in Intervention (“New York Complaint”), asserting claims under the New

York False Claims Act, as well as its Fifth Claim for Relief, asserting claims under New York

Executive Law § 63-c, and its Sixth Claim for Relief, asserting claims of unjust enrichment, total

$12,487,893.46. This amount was calculated in the manner described above.

       Single damages under the Relator’s Third Amended Complaint total $40,247,666.91,

allocated across its counts as follows:

       •       Count II, asserting claims under the Illinois Whistleblower Reward and Protect
               Action: $3,393,513.07.

       •       Count III, asserting claims under the California False Claims Act: $14,678,222.78.

       •       Count IV, asserting claims under the Florida False Claims Act: $2,760,768.14.

       •       Count V, asserting claims under the Texas False Claims Act: $2,545,356.92.

       •       Count VI, asserting claims under the Massachusetts False Claims Act: $229,619.06.
                                                  8
    Case 1:11-cv-00071-PGG Document 315 Filed 04/09/19 Page 9 of 12



•      Count VII, asserting claims under the Tennessee False Claims Act: $1,636,278.71.

•      Count VIII, asserting claims under the Delaware False Claims and Reporting Act:
       $181,015.66.

•      Count IX, asserting claims under the Nevada False Claims Act: $186,456.03.

•      Count X, asserting claims under the Louisiana Medical Assistance Programs
       Integrity Law: $299,095.34.

•      Count XI, asserting claims under the Hawaii False Claims Act: $189,956.82.

•      Count XII, asserting claims under the D.C. Procurement Reform Amendment Act:
       $19,301.96.

•      Count XIII, asserting claims under the Virginia Fraud Against Taxpayers Act:
       $750,677.87.

•      Count XIV, asserting claims under the New Hampshire Health Care False Claims
       Law: $18,469.54.

•      Count XVI, asserting claims under the Michigan Medicaid False Claims Act:
       $1,007,844.31.

•      Count XVII, asserting claims under the New Mexico Medicaid False Claims Act:
       $71,019.27.

•      Count XVIII, asserting claims under the Indiana False Claims and Whistleblower
       Protection Act: $319,994.68.

•      Count XIX, asserting claims under the Connecticut False Claims Act: $399,889.93.

•      Count XX, asserting claims under the Georgia False Medicaid Claims Act:
       $1,571,273.13.

•      Count XXI, asserting claims under the Maryland False Claims Act: $1,695,787.97.

•      Count XXII, asserting claims under the Minnesota False Claims Act: $85,813.38.

•      Count XXIII, asserting claims under the Montana False Claims Act: $14,294.39.

•      Count XXIV, asserting claims under the New Jersey False Claims Act:
       $6,813,311.43.

•      Count XXVI, asserting claims under the Oklahoma Medicaid False Claims Act:
       $212,697.20.

•      Count XXVII, asserting claims under the Rhode Island False Claims Act:
       $56,724.70.

                                        9
           Case 1:11-cv-00071-PGG Document 315 Filed 04/09/19 Page 10 of 12



       •       Count XVIII, asserting claims under the Colorado Medicaid False Claims Act:
               $82,028.98.

       •       Count XXIX, asserting claims under the Wisconsin Medicaid False Claims Act:
               $631,607.97.

       •       Count XXX, asserting claims under the Iowa False Claims Law: $232,119.36.

       •       Count XXXI, asserting claims under the Washington Medicaid Fraud Act:
               $164,528.31.

A table setting forth the breakdown of Medicaid damages per state is attached as Exhibit H. These

amounts were calculated in the manner described above.

       Novartis disputes Plaintiffs’ Statement of Damages and contends Plaintiffs are entitled to no

damages. In addition, Novartis objects to Plaintiffs’ Statement of Damages on the bases that (1) it is

untimely, as it reflects a new, previously undisclosed methodology of calculating damages; and (2)

Plaintiffs have failed to make adequate accompanying disclosures to support this calculation of

damages, in violation of Rule 26. Novartis hopes to be able to resolve this issue between the parties

and does not seek the Court’s intervention at this time.


Dated: New York, New York
       April 8, 2019




                                                  10
Case 1:11-cv-00071-PGG Document 315 Filed 04/09/19 Page 11 of 12




                           GEOFFREY S. BERMAN
                           United States Attorney
                           for the Southern District of New York


                     By:     /s/ Jeannette A. Vargas
                           JEANNETTE A. VARGAS
                           PIERRE G. ARMAND
                           MONICA FOLCH
                           JACOB T. LILLYWHITE
                           JENNIFER A. JUDE
                           JACOB M. BERGMAN
                           Assistant United States Attorneys
                           86 Chambers Street, 3rd Floor
                           New York, New York 10007
                           (212) 637-2678/2724

                           Counsel for Plaintiff the United States of America

                           LETITIA JAMES
                           Attorney General of the State of New York


                     By:   /s/ Andrew Gropper_______________
                            Andrew Gropper
                           Senior Counsel
                           Katherine Harris
                           Special Assistant Attorney General
                           Medicaid Fraud Control Unit
                           28 Liberty Street
                           New York, New York 10005
                           Tel. No.: (212) 417-5395/4403

                           Counsel for Plaintiff the State of New York

                     By:   /s/ James Miller
                           James E. Miller
                           Laurie Rubinow
                           Shepherd Finkelman Miller & Shah, LLP
                           65 Main Street
                           Chester, CT 06412
                           Ph: (860) 526-1100

                           Counsel for Plaintiff Oswald Bilotta



                              11
         Case 1:11-cv-00071-PGG Document 315 Filed 04/09/19 Page 12 of 12



                                By:   /s/ Evan R. Chesler
                                      Evan R. Chesler
                                      Rachel G. Skaistis
                                      Benjamin Gruenstein
                                      Damaris Hernández
                                      CRAVATH, SWAINE & MOORE LLP
                                      Worldwide Plaza
                                      825 Eighth Avenue
                                      New York, NY 10019
                                      Tel. No.: (212) 474-1000
                                      Email: echesler@cravath.com


                                      Michael A. Rogoff
                                      Manvin S. Mayell
                                      Samuel Lonergan
                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                      250 West 55th Street
                                      New York, NY 10019
                                      Tel. No.: (212) 836-8000

                                      Counsel for Defendant
                                      Novartis Pharmaceuticals Corporation


SO ORDERED.

Dated:   New York, New York
         ____________________, 2019


__________________________________
HON. PAUL G. GARDEPHE
United States District Judge




                                         12
